Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
1.	This is in response to Applicant Communication on 11/03/2021 with claims 1-19 are pending in the Application and claims 14-19 withdrawn from consideration as directed to non-elected invention.
Examiner’s Amendment.

2.	An examiner's amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.  
	- Cancels withdrawn non-elected claims 14-19 --
 
Reason for allowance
 
 
3.	Claims 1-13 are allowed.
The following is an examiner’s statement of reason for allowance: 
I/ Group I: Claims 1-10:
 None of the references of record teaches or suggests the claimed SEMICONDUCTOR ARRANGEMENT having the limitations:
--“an upper semiconductor chip arranged over an upper main side of the lower semiconductor chip;
 a metallization layer arranged on the upper main side of the lower semiconductor chip; and a bonding material which fastens the upper semiconductor chip on the lower semiconductor chip, wherein the metallization layer comprises a structure with increased roughness in comparison with the rest of the metallization layer, the structure being arranged along a contour of the upper semiconductor chip.”--.
In combination with all other limitations as recited in claim 1.
II/ Group II: Claims 11-13:
 None of the references of record teaches or suggests the claimed SEMICONDUCTOR ARRANGEMENT having the limitations:
        --“an upper semiconductor chip over an upper main side of the lower semiconductor chip; 
a metallization layer arranged on the upper main side of the lower semiconductor chip; and 
a bonding material which fastens the upper semiconductor chip on the lower semiconductor chip, 
wherein the metallization layer comprises surface structuring having a plurality of depressions, 
wherein the surface structuring is arranged along a contour of the upper semiconductor chip. “--.
In combination with all other limitations as recited in claim 11.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance”.

4.	Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d) which papers have been placed of record in the file.
                                                     CONCLUSION

5.         Any inquiry concerning this communication or earlier communications from the examiner should be directed to Thinh T Nguyen whose telephone number is 571-272-1790.  The examiner can normally be reached on Monday-Friday 9.30 AM -6.30 PM .US Eastern Time. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fernando Toledo can be reached at 571-272-1867.The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval [PAIR] system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

      
                     /THINH T NGUYEN/                     Primary Examiner, Art Unit 2897